Case 2:19-cv-12506-GCS-RSW ECF No. 15 filed 10/21/20          PageID.96   Page 1 of 3




             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
ANTHONY MEEKS,

      Plaintiff,
                                       CASE NO. 2:19-CV-12506
v.                                     HONORABLE GEORGE CARAM STEEH
                                       UNITED STATES DISTRICT JUDGE
MICHIGAN DEPARTMENT
OF CORRECTIONS, et. al.,

     Defendants,
__________________________________________/
            OPINION AND ORDER AND ORDER DENYING
        THE MOTION FOR RECONSIDERATION (ECF No. 14)

      Plaintiff Anthony Meeks filed a pro se civil rights complaint under 42

U.S.C. § 1983. The complaint was dismissed without prejudice on August 31,

2020 against defendants Michigan Department of Corrections, Heidi Washington,

S. Campbell, Officer Monroe, and Sergeant Muhr. The Court transferred the

remainder of the complaint to the United States District Court for the Western

District of Michigan for further proceedings because venue for the remaining

claims was not proper in this district. A file has now been opened up in the

Western District under Case No. 1:20-cv-00839 (W.D. Mich.). Plaintiff filed

objections to this Court’s order of partial dismissal and transfer, which the Court

construed as a motion for reconsideration and denied. (ECF No. 13). Plaintiff has

filed a second motion for reconsideration. For the reasons that follow, the motion

is DENIED.
                                          1
Case 2:19-cv-12506-GCS-RSW ECF No. 15 filed 10/21/20          PageID.97    Page 2 of 3




      Plaintiff is not entitled to reconsideration of the Court’s opinion and order of

summary dismissal or the Court’s August 31, 2020 order because the motion for

reconsideration is untimely.

      E.D. Mich. L.R. 7.1(h)(1) states that: “A motion for rehearing or

reconsideration must be filed within 14 days after entry of the judgment or order.”

Id.

      Plaintiff signed and dated his motion for reconsideration on October 5, 2020.

Absent evidence to the contrary, a federal court will assume, pursuant to the

“prison mailbox rule,” that a prisoner gave his pleadings to prison officials on the

date he signed it. See e.g. Hudson v. Martin, 68 F. Supp. 2d 798, 799, n. 2 (E.D.

Mich. 1999). The Court is therefore willing to apply the prison mailbox rule in

determining whether plaintiff’s motion for reconsideration was filed within the

time limit for filing such a motion. See e.g. Aird v. United States, 339 F. Supp. 2d

1305, 1308 (S.D. Ala. 2004). The court also excludes Saturdays, Sundays, and

legal holidays from the computation of the time for filing a motion for

reconsideration. See Johnson v. Unknown Dellatifa, 357 F. 3d 539, 542 (6th Cir.

2004). However, even giving plaintiff the benefit of the prison mailbox rule and

even excluding Saturdays, Sundays, and legal holidays from the computation,

plaintiff’s motion for reconsideration was due no later than September 22, 2020




                                          2
Case 2:19-cv-12506-GCS-RSW ECF No. 15 filed 10/21/20           PageID.98     Page 3 of 3




with respect to the court’s partial dismissal order from August 31, 2020. The

motion for reconsideration was filed on October 5, 2020 and is therefore untimely.

      A district court is without power to enlarge the time for making motions for

reconsideration of their orders. Denley v. Shearson/American Express, Inc., 733 F.

2d 39, 41 (6th Cir. 1984). The Court denies the motion because it is untimely.

      The Court denies plaintiff’s motion for a second reason. Plaintiff is asking

this Court to reconsider its earlier dismissal order. Plaintiff has already filed a

motion for reconsideration, which the Court denied. A litigant is not entitled to file

multiple subsequent motions for reconsideration once a district court has issued an

order denying the initial motion for reconsideration. See Hawkins v. Czarnecki, 21

F. App’x. 319, 320 (6th Cir. 2001). This Court has already denied plaintiff’s first

motion for reconsideration. Nothing in the court rules entitles plaintiff to file

multiple motions for reconsideration. Id.

      IT IS ORDERED that the motion for reconsideration (ECF No. 14) is

DENIED.

Dated: October 21, 2020                         s/George Caram Steeh
                                                GEORGE CARAM STEEH
                                                United States District Judge




                                            3
